Citation Nr: 9930195	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right atrial 
enlargement and mitral regurgitation, claimed as chest pain 
due to an undiagnosed illness.  

2.  Entitlement to service connection for asthma, claimed as 
a productive cough due to an undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches 
due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness manifested.  

5.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD) with depression and sleep 
disturbance, currently evaluated as 50 percent disabling.  

6.  Entitlement to an increased initial rating for 
degenerative facet disease at the levels of the 11th and 12th 
thoracic (T11-12) vertebrae and the fifth lumbar and first 
sacral segment (L5-S1), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia from October 1990 to May 
1991. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of service connection for headaches and of 
increased rating for PTSD are decided.  The remaining issues 
are addressed in the remand appended to this decision.



FINDINGS OF FACTS

1.  The veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia from October 1990 to May 
1991. 

2.  The veteran suffers from a headache disorder diagnosed as 
migraine headaches with a tension/stress component.

3.  Migraine headaches with a tension/stress component are 
related to service.

4.  The service-connected psychiatric disability is 
manifested by serious symptomatology but is not manifested by 
impairment of cognitive thinking, personal hygiene, speech or 
orientation or total social and does not result in virtual 
isolation in the community or totally incapacitation 
psychoneurotic symptoms.  


CONCLUSIONS OF LAW

1.  Migraine headaches with a tension/stress component were 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an evaluation of 70 percent for PTSD 
with depression and sleep disturbance, but not in excess 
thereof, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126, 
4.27, 4.130, and DC 9327 (1996- 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that in April 1991, the 
veteran complained of malaise, chills, difficulty swallowing 
and constant frontal headaches.  The assessment was rule out 
strep throat.  In September 1991, he complained of cough, 
chills and headaches.  The assessment was an upper 
respiratory infection.  He did not report headaches on 
service separation examination in September 1992.

The post- service record shows that on VA hospitalization 
from March to June 1995, the veteran's complaints included 
chronic headaches.  It was felt that his headaches could be 
secondary to refractive error.  He was afforded a Gulf War 
Syndrome evaluation during hospitalization and was diagnosed 
with headaches.  The discharge diagnoses included alcohol 
dependence; marijuana abuse; dysthymia; mixed personality 
with dependent and narcissistic features; history of chronic 
headaches; and history of attention deficit disorder.  The 
veteran's Global Assessment of Functioning (GAF) was 65 and 
in the past year the highest was 70.  

A discharge summary of the veteran's VA hospitalization in 
July and August 1995 reflects that he was admitted for 
control of ingestion of alcohol.  He had a history of 
vascular headaches as confirmed on the previous 
hospitalization.  He was accepted into a PTSD treatment 
program.  The GAF was 41.

A private clinical record of February 1997 reflects that the 
veteran was seen for possible migraine headaches and anxiety.   

On VA general medical examination in March 1997, it was noted 
that the veteran had had 10 to 15 jobs since service 
discharge, none lasting over 2 or 3 months until his most 
recent job which he had held since October 1996.  His medical 
history included headaches, depression and poor sleep habits.  
He stated that shortly after returning from the Persian Gulf, 
he began developing headaches and they had progressively 
worsened.  On VA neurology examination in March 1997, the 
veteran reported that his headaches had begun about 6 months 
after returning from Desert Storm in early 1992.  The 
examiner indicated that the headaches were not typical of 
migraine headaches but were certainly compatible with 
migraine or vascular headaches.  The diagnosis was migrainoid 
cephalalgia.  The primary impression was that the 
multiplicity of his complaints was due to an unexplained 
illness manifested, in pertinent part, by headaches.  

On VA psychiatric examination in March 1997, the veteran 
reported sleeping poorly and reexperiencing traumatic events 
in his dreams.  He also complained of depression.  He took 
medication for depression as well as for headaches.  He 
complained of having poor concentration and being 
hypervigilant.  He had a startle reaction to the sound of 
helicopters and he manifested social withdrawal.  He 
distrusted people in general and had feelings of guilt.  He 
complained of fatigue and having no energy.  His emotional 
state was dysphoric but there was no evidence of 
hallucinations or delusions in his thought content.  He was 
well oriented.  He had some insight and was felt to be 
competent.  The diagnoses were PTSD with depression and 
history of alcohol and marijuana abuse as well as low back 
problems and migraines.  His GAF was 60 with moderate 
symptoms and some moderate difficulty in social/occupational 
functioning.  

On VA general medical examination in July 1997, the examiner 
concluded that the veteran's present condition should be 
diagnosed as an undiagnosed and unexplained medical illness 
as a result of service in Southwest Asia in the Persian Gulf 
with manifestations that included headaches.  

On VA psychological testing in August 1997, it was reported 
that the veteran had voluntarily left his last job, which he 
had held for 9 months, and was in the process of becoming 
involved in VA vocational rehabilitation for counseling and 
training.  He reported that his nightmares were getting 
better and that his main problem was controlling his anger 
and making a future for himself and his family.  He had a 
tendency to isolate himself but he was alert, cooperative, 
and fully oriented.  His affect was flat and he appeared 
preoccupied.  Cognitive test results indicated no specific 
deficits.  Attention and concentration were intact.  New 
learning and short-term verbal memory were intact.  

Further testing revealed that the veteran was likely to 
present as a somewhat schizoid, dependent, and compulsive 
person but he was not considered schizophrenic or 
schizoaffective.  He presented as depressed, anxious, tense, 
and easily agitated.  Similar persons felt insecure and 
inferior.  He was likely to be lacking in self-confidence and 
to be ruminative and might experience obsessive thinking.  
PTSD scales were significantly elevated.  Antisocial 
tendencies did not appear to be a significant concern.  
Substance abuse problems appeared to be currently under 
control.  The interview and test results were consistent with 
PTSD with dysthymia.  He appeared to have the capacity to 
work or to go to school.  His GAF was 65.  

On VA psychiatric examination in September 1997, the veteran 
reported that since returning to civilian life he had not 
been able to find a steady job.  He would work for 3 to 6 
months and then either quit or be fired.  He related becoming 
nervous when around people and tended to isolate himself more 
and more.  He complained of problems sleeping and often being 
depressed.  Sometimes he thought he heard people whispering 
or calling his name and this usually happened when he was 
more depressed.  He felt that he was having more difficulties 
dealing with depression.  For a time after military service 
he had problems with drug and alcohol abuse.  He spent most 
of his time watching TV and sleeping during the day.  

On mental status examination, the veteran was cooperative but 
somewhat defensive in his approach, presenting symptoms of 
depression.  His affect seemed somewhat flat.  His thought 
content revealed symptoms of PTSD and depression and when he 
was depressed he seemed to have more difficulties dealing 
with his control and had false perceptions.  His cognitive 
functions seemed well preserved.  He had some insight and his 
judgment was adequate.  Because prior psychological testing 
had indicated schizophrenia which was not confirmed on this 
examination, further psychological testing was done which 
found no type of schizophrenic type of disorder.  The current 
diagnoses were PTSD with depressive features.  The GAF score 
for today and the past year was 45.  

By rating decision in October 1997, the RO granted service 
connection for PTSD with depression and sleep disturbance and 
assigned an initial rating of 50 percent from July 1995.

At an April 1998 RO hearing the veteran testified that that 
he had had sleeping difficulty since about 1995 (page 2 of 
that transcript).  This affected his ability to work and he 
had not worked since 1996.  He did not like being around 
others and often cried (page 3).  On an average day he stayed 
home and watched TV and most of his VA treatment was for PTSD 
(page 4).  He had had 3 marital separations.  The veteran 
also testified that he had first developed migraine headaches 
in 1994 and still took medication for them.  VA physicians 
had sent him to an herbalist but herbs had not helped (pages 
12 and 13).  He received PTSD treatment about once every 2 or 
3 months when he saw a physician and had his prescription for 
medication refilled (page 15).  He was no longer taking 
medication for PTSD because medication had not helped nor did 
he take medication to help him sleep; rather, he only took 
medication for headaches.  He also did not take muscle 
relaxants for his back (page 16).  

Submitted into evidence at the time of the RO hearing was a 
copy of an April 1998 statement from the owner of the Great 
American Natural Products, Inc., which reflects that on a 
physician's advice, the veteran had purchased herbs and 
vitamins for symptoms including migraine since March 1997.  

The veteran underwent VA hospitalization in May 1998 for the 
evaluation and treatment of a number of symptoms.  On 
neurology evaluation, he reported that he had had headaches 
for the past four years.  On psychiatry evaluation, it was 
reported that he had severe PTSD/Depression.  A July 1998 VA 
Persian Gulf Examination Note reflects that a number of 
diagnostic procedures had been performed.  The primary 
diagnoses included migraine headache and major 
depression/PTSD.  It was reported as history that on rotating 
back to Saudi Arabia in 1992, he had chronic headaches.  It 
was felt by the neurology service that he had a migraine type 
of headache with a tension/stress component.

Service Connection for Headaches, to Include as Due to 
Undiagnosed Illness

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.

In VAOGCPREC 4-99 it was held that a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period (which has been extended to December 31, 
2001); and (4) a nexus between the chronic disability and the 
undiagnosed illness.  

The veteran served in Southwest Asia during the Persian Gulf 
War.  The record includes VA medical assessments that his 
headaches were symptoms of undiagnosed illness.  See the 
reports of VA examinations in March and July 1997.  While 
these assessments serve to well ground the claim, they are 
not the final word as to the etiology of the headaches.   The 
record also includes assessments as to the etiology of the 
headaches made by neurology consultation during the veteran's 
various VA hospital admissions.  See the reports of VA 
hospitalizations in 1995, 1998.  Following neurology 
consultation and performance of various diagnostic tests, it 
was concluded that the headaches were a migraine variant with 
a tension/stress component.  The Board finds these 
assessments to be more probative than the assessment that the 
headaches were due to undiagnosed illness because they 
represent the view of the neurology service which had the 
opportunity to observe and test the veteran during his 
hospital admissions and also because they represent the 
consensus view of his treating specialists.  Accordingly, the 
Board concludes that the headaches are not the result of 
undiagnosed illness.  They have a proper diagnosis, that is, 
migraine with a tension/stress component.  The question, 
then, is whether this particular headache disorder was first 
manifested in service.

The veteran's service medical records do not reflect 
recurrent or chronic headaches.  They show that he developed 
headaches in connection with two other acute illnesses, but 
that the headaches resolved with treatment.  The post service 
medical record does not show headaches until 1995, about 
three years after service.

However, since service, the veteran has, on occasion, 
reported as history that his headache disorder began in 
service.  See the reports of VA examinations 1997 and the 
July 1998 VA Persian Gulf Note.  He has also, on occasion, 
reported that his headaches began about two years after 
service.  See his testimony in 1998 and the report of VA 
neurology evaluation in May 1998.  Other relevant evidence 
includes medical opinion relating the headache disorder to 
his service during the Persian Gulf War and also to the 
tension and stress likely associated with PTSD.  Taking all 
these factors into consideration, and with application of 
the benefit of the doubt rule, the Board concludes that the 
migraine headaches with tension/stress component, were 
incurred in service. 

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The claim for increased rating for PTSD with depression and 
sleep disturbance is well grounded.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

No evidentiary or procedural development has been requested 
nor is any need for such development apparent to the Board.  
It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Effective November 7, 1996, new criteria became effective for 
the evaluation of service-connected psychiatric disorders.  
The new ratings (as were the old) are based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it.  However, 
reliance is no longer placed upon a subjective determination 
of the degree of impairment.  An examiner's assessment of the 
degree of impairment is a significant, but not the only, 
rating factor.  In fact, the subjective descriptive phases of 
the overall severity have been deleted  from the new rating 
criteria.  Rather, it is the severity of the effects of the 
symptoms that determines the rating.  61 Federal Register 
52696-99 (Oct. 8, 1996).  The Board will apply both the old 
and new criteria in this case, and assign the rating more 
favorable to the veteran.  

The new criteria provide that occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships warrants a 70 percent rating.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or other; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants a 100 
percent rating.  

Under the old rating criteria, a 100 percent rating for 
psychoneurosis required virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual is demonstrably unable to 
obtain or retain employment.

When the veteran underwent VA psychiatric examination in 
September 1997, the assessment was that the degree of 
psychiatric impairment at that time and during the previous 
year was between serious and major.  With application of the 
benefit of the doubt rule, the Board finds that from 
September 1996, a 70 percent rating for PTSD with depression 
and sleep impairment is warranted.

The examination in September 1997 showed that the veteran has 
some flattening of affect but this, as with the impaired 
long-term memory, is encompassed in the 50 percent rating 
currently assigned.  However, he has no cognitive deficits 
nor any impairment in insight or judgment.  There is likewise 
no evidence of spatial disorientation or impaired speech.  
However, a significant symptom is the veteran's depression 
and when his depression is elevated he has increased 
difficulties with self-control and even some false 
perceptions.  The GAF score of 45 is indicative of serious-
to-major impairment as of September 1997 and during the 
previous year.  Previously, GAF scores had been indicative of 
impairment that ranged from major to moderate to mild.  
Overall, it is the judgment of the Board, with resolution of 
doubt in favor of the veteran, that a rating of 70 percent is 
warranted for PTSD with depression and sleep disorder during 
the appeal period.  

Because the veteran did not exhibit gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or other; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name; and because the psychiatric disability did not 
result in virtual isolation or totally incapacitating 
symptoms, a rating of 100 percent for PTSD with depression 
and sleep disorder under the old or the new criteria is not 
warranted.  

Extraschedular Evaluation

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 


ORDER

Service connection for migraine headaches with tension/stress 
component is granted.

An evaluation of 70 percent for PTSD is granted subject to 
applicable laws and regulations governing the award of 
monetary benefits.  


REMAND

With respect to the claims involving chest pain, productive 
cough and memory loss, there is medical opinion to the effect 
that these symptoms are the result of undiagnosed illness.  
These opinions serve to well ground the claims.  However, the 
Board is of the opinion that the veteran should undergo the 
necessary specialty examinations to resolve uncertainties in 
the records as to the existence/etiology of these symptoms. 

With respect to the claim for increased rating for 
degenerative facet disease at T11-12 and L5-S1, currently 
evaluated as 20 percent disabling, the Board notes that, in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s) in the VA Schedule for Rating Disabilities.  See 
DeLuca v. Brown, 8 Vet. App. 202, at 204- 206, 208 (1995).  
In light of the appellant's complaints of pain, the Board 
finds that further development of the evidence is necessary.  
Hyder v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, VA 
examination of the service-connected disabilities should be 
scheduled.  

Accordingly, the case is remanded for the following:

1.  The RO should take the necessary steps to obtain 
all current VA treatment records.

2.  The veteran should be afforded appropriate 
specialty examinations with respect to his claims 
involving chest pain, productive cough and memory loss.  
All indicated tests or studies should be ordered to 
enable the examiner to answer the following questions:  

(1) Does the veteran have an undiagnosed 
illness manifested by chest pain; by 
productive cough; or by memory loss?

(2) If not, does the veteran have a 
diagnosed illness manifested by chest 
pain; by productive cough; or by memory 
loss? 

(3) If the veteran has a diagnosed 
illness manifested by chest pain; by 
productive cough; or by memory loss, what 
is/are the diagnosis/es?

The rationale for the opinions should be set forth.  
The claims file must be made available to each 
examiner, and this fact should be reflected in each 
examination report.

3.  The veteran should be scheduled for VA orthopedic 
examination to determine the nature and severity of his 
service- connected degenerative facet disease at T11-12 
and L5-S1, with due consideration given to his 
subjective complaints of pain.  Additional x-rays 
and/or other diagnostic studies should be performed, as 
deemed appropriate by the examiner.  The examiner must 
provide a thorough description of the service-connected 
disability, including complete ranges of both active 
and passive motion of all associated limbs and joints.  
In addition, the examiner must include observations of 
pain on motion, swelling, deformity, atrophy of disuse, 
excess fatigability, incoordination, weakened movement 
and other functional limitations, if any.  The claims 
file should be made available to the examiner.  

4.  Following completion of the foregoing, VARO must 
review the claims folder and ensure that the foregoing 
development action has been conducted and completed in 
full.  If the development is incomplete, including if 
the requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be implemented.  

5.  VARO should readjudicate the issues on appeal with 
consideration of the additional evidence.  The claim 
should be adjudicated on the basis of all the evidence 
of record, and all applicable laws, regulations, and 
case law, and, if VARO continues to deny the 
appellant's claim, furnish him and his representative 
an appropriate supplemental statement of the case.  
They should be afforded an opportunity to respond to 
the supplemental statement of the case.  Thereafter, 
the case should be returned to the Board.  

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  In particular, the provisions of 38 C.F.R. § 4.40 
(1998), as described by the Court in DeLuca, 8 Vet. App. at 
204, 205 and 208, must be considered and reasons and bases 
must be stated with respect to the decision pertaining to 
that issue.  he purpose of the REMAND is to procure 
clarifying data. The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

